Citation Nr: 0840089	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-27 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to January 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Detroit, 
Michigan Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of that hearing is associated with the claims file.

The Board remanded this case for further development in a 
January 2008.

In September 2008, the veteran submitted new evidence along 
with a waiver of initial RO consideration of this evidence.  
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the January 2008 remand the Board instructed the RO (via 
the AMC) to afford the veteran with an appropriate VA 
examination to determine the nature, extent and etiology of 
any disability of the knee.  The remand instructions 
specifically noted that it was imperative for the examiner to 
review the evidence in the claims folder, including a copy of 
the remand.  Also, in addition to performing all appropriate 
tests and reporting all clinical findings in detail, the 
examiner was asked to answer the following questions:  a) 
Does the veteran have a left knee disorder; and if so, state 
the diagnosis or diagnoses.  (b) If the veteran has a current 
left knee disability, did such disorder have its onset during 
his period of service from August 23, 1960 to January 21, 
1966, or was it caused by any incident that occurred during 
such active service?  

In a June 2008 examination request, the AMC expressly 
reiterated the provisions outlined in the Board's remand.  

Despite the Board's remand instructions, the July 2008 VA 
examiner failed to review the claims folder, provide a 
diagnosis of any left knee disability found and provide an 
opinion as to whether any current left knee disability was 
related to the veteran's active military service.  See VA 
Medical Examination Report, July 2008.  In fact, during the 
July 2008 VA examination the claims file was not made 
available and the examiner and, in not providing a diagnosis, 
the examiner stated that she could not "resolve this issue 
without resort[ing] to mere speculation," explaining that 
the veteran did not have an x-ray of the knee done as was 
ordered.  See id. Moreover, in failing to provide a medical 
opinion as to whether any current left knee disability was 
related to the veteran's active service, the examiner stated 
that no medical opinion was requested.  See id.

The AMC subsequently issued a Supplemental Statement of the 
Case in July 2008, denying veteran's claim due to the fact 
that there was no evidence of a current disability.

The Court has held that, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Another remand is therefore 
necessary to ensure proper compliance with the Board's 
January 2008 remand instructions.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Specifically, upon remand, the RO 
should arrange for the veteran's claims folder to be reviewed 
by the examiner who prepared the July 2008 examination report 
(or a suitable substitute if that examiner is unavailable), 
for the purpose of preparing an addendum that answers the 
enumerated questions with regard to the veteran's left knee 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the July 2008 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that answers the 
following questions with regard to the 
veteran's left knee disability.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any left knee disabilities found.  The 
physician is requested to offer an 
opinion as to:

(a).  Does the veteran have a left knee 
disorder? If so, state the diagnosis or 
diagnoses.

(b).  If the examiner finds that the 
veteran has a left knee disorder, did 
such disorder have its onset during his 
period of active service from August 23, 
1960 to January 21, 1966, or was it 
caused by any incident that occurred 
during such active service?

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

2.  To help avoid future remand, VA 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must readjudicate the veteran's claim of 
entitlement to service connection for a 
left knee disability on the merits.  If 
any determination remains adverse to the 
veteran, then he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



